SULLIVAN, C. J.
— This is an appeal from a judgment entered in favor of the plaintiff. A motion to dismiss the appeal has been made on the ground that the stenographer’s notes of the evidence were not prepared, served, settled and certified as required by law, or at all.
On an examination of the transcript, we find that the reporter’s notes were not settled by the trial court or judge, and on the authority of Grisinger v. Hubbard, 21 Ida. 469, Ann Cas. 1913E, 87, 122 Pac. 853; and Strand v. Crooked *214River M. & M. Co., 23 Ida. 577, 131 Pac. 5, where it was held that in order to review the matter contained in the ‘stenographer’s transcript such transcript must be settled by the judge, the motion must be sustained and the appeal dismissed. Costs in favor of the respondent.
Budge and Morgan, JJ., concur.